Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 27 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No. 9,998,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1 – 12 and 14 – 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 



Douglas Schnabel (Reg. No. 47,927) on 5/25/2021 and email received 5/29/2021. 

	The application has been amended as follows:

Claim 1
1. 	A method comprising:
generating, by a media device, a prompt requesting an identifier of a mobile device at a first display device; 
receiving, by the media device, the identifier of the mobile device responsive to the prompt;
sending, by [[a]] the media device, a message to [[a]] the mobile device over a first network based on the identifier, the message including set-up information related to a communication session, wherein the first network is a wide area network;
facilitating, by the media device, establishment of a wireless peer-to-peer communication session with the mobile device over a second network in response to a selection of a selectable link at the mobile device, the selectable link based on the set-up information, wherein the first network and the second network are different networks, and wherein the second network is a personal area network with the mobile device;
transmitting, by the media device, data to the mobile device via the wireless peer-to-peer communication session over the second network; 
receiving, by the media device, first information from an application server; and


Claim 2
2. 	The method of claim 1, further comprising presenting, by the media device, at the first display device 

Claim 3
3. 	The method of claim 2, wherein the message is further based on a content item selected from the catalog of content 





Claim 4
4. 	The method of claim 1, wherein the identifier of the mobile device includes a telephone number 

Claim 5
5.	The method of claim 1, wherein the first network includes Internet connectivity 

Claim 6
6.	The method of claim 5,

Claim 11
11.	A media device comprising:
a processor; and
a memory accessible to the processor, the memory storing instructions executable by the processor to cause the processor to perform operations comprising:
generating a prompt requesting an identifier of a mobile device at a first display; 
receiving the identifier of the mobile device as user input in response to the prompt;
based on the identifier of the mobile device, the message including set-up information related to a communication session, wherein the first network is a wide area network;
facilitating establishment of a wireless peer-to-peer communication session with the mobile device over a second network in response to a selection of a selectable link at the mobile device, the selectable link based on the set-up information, wherein the first network and the second network are different networks, and wherein the second network is a personal area network with the mobile device;
transmitting data to the mobile device via the wireless peer-to-peer communication session over the second network; 
receiving first information from an application server; and
presenting the first information at a first display according to the data to be sent to a display device coupled to the processor, wherein the mobile device receives second information from the application server, wherein the application server coordinates media output of the first information at the first display and the second information at a second display of the mobile device, wherein the mobile device sends the second information to the second display according to the data to a mobile device display of the mobile device, and wherein the first information is different than the second information.

Claim 13
13. (Canceled)


Claim 14
14.	The media device of claim 11, wherein the message is further based on a content item selected from a catalog of content sent to the first display

Claim 16
16.	A non-transitory computer-readable storage device storing instructions, that when executed by a processor, cause the processor to perform operations comprising:
receiving, from a media device over a first network, a message including set-up information for establishing a wireless peer-to-peer communication session with the media device, wherein the first network is a wide area network, wherein the message is sent by the media device based on an identifier of a mobile device provided as a user input in response to a prompt generated by the media device;
causing first information to be sent to a display device coupled to the processor, the display device including a selectable link associated with the set-up information;
facilitating establishment of the wireless peer-to-peer communication session with the media device over a second network in response to a selection of the selectable link, wherein the first network and the second network are different networks, and wherein the second network is a personal area network with the media device;
receiving data with the media device via the wireless peer-to-peer communication session; and 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 11 and 16, in particular, generating, by a media device, a prompt requesting an identifier of a mobile device at a first display, receiving, by the media device, the identifier of the mobile device responsive to the prompt, sending by the media device, a message to the mobile device over a first network  based on the identifier, the message including set-up information related to the communication session, wherein the first network is a wide area network, transmitting, by the mobile device, data to the mobile device via a wireless peer-to-peer communication session over a second network, the application server coordinates media output of the first information at the first display device and the second display information at a second display of the mobile device and wherein the first information is different from the second information, in combination with other elements recited in the claims.

However, Marlow fails to discuss the combination of elements as claimed and arranged by the applicant. Thus the prior art of record fails to reasonable discuss or suggest the combination of features as claimed and arranged as presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.H/Examiner, Art Unit 2451                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451